Case 1:20-cr-00388-DLC Document 42 Filed 08/25/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

i a ee ee Se ee xX
UNITED STATES OF AMERICA, : 20cr0388-03 (DLC)
“VO : ORDER
FLL an prt stmtaeimneaimtimcttiagan,
VLADIMIR REYES, “oSDeSpNY |
Defendant. : | OCUMENT
| UECTRONICALLY FILED
wo nt a x | | DOC #:
f TH tention
DATE F :__§ :
DENISE COTE, District Judge: ik ILED: . =o

 

 

 

Defendant Vladimir Reyes, who is in custody, is represented
by appointed counsel Daniel Parker, Esq. On August 21, 2020,-:
Jesse Hoberman~Kelly, Esq. filed a notice of appearance on
behalf of the defendant. It is hereby

ORDERED that a telephone conference is scheduled for today,
August 25 at 3 p.m. The parties shall use the following dial-in
credentials for the telephone conference:

Dial-in: 888-363-4749
Access code: 4324948

IT IS FURTHER ORDERED that the parties shall use a landline
if one is available.

Dated: New York, New York
August 25, 2020

Mec. MME

VIDENISE COTE
United States District Judge

 
